Citation Nr: 9900707	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a gastrointestinal disorder, currently diagnosed 
as Crohns disease.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from June 1965 to March 1970, and with the United 
States Army from February 1971 to November 1973.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 1993.  The veteran had been service-connected 
for giardiasis from February 1975.  In June 1993, the RO 
granted service connection for irritable bowel syndrome with 
history of giardiasis, and assigned a 10 percent rating 
effective from February 1993.  The veteran disagreed with and 
duly appealed the rating assigned.  In August 1995, the RO 
granted an increased rating to 30 percent, effective to June 
1995.  The veteran disagreed with that effective date, and in 
September 1995 the effective date was revised to February 
1993.  In a statement dated later that month, the veteran 
disagreed with the effective date selected by the RO.  He 
asserted that the 30 percent evaluation should have been 
effective in 1985 or 1986.    The RO has not issued a 
statement of the case in response to the notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process); 
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).

Where a veteran has filed a notice of disagreement, a 
subsequent rating decision awarding less than the maximum 
available benefit does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  One of the issues on 
appeal before the Board of Veterans Appeals (Board) is 
therefore the propriety of a rating greater than 30 percent 
for a gastrointestinal disorder currently diagnosed as 
Crohns disease.  (The Board notes that the service connected 
gastrointestinal disorder has most recently been diagnosed as 
Crohns disease, and that the issue on appeal has been styled 
to reflects that diagnosis.)  

In August 1995, the RO denied entitlement to service 
connection for PTSD.  This denial was duly appealed.  The 
Board notes that in a rating decision dated in June 1981, the 
veteran was denied entitlement to service connection for 
delayed stress syndrome.  He did not appeal that 
decision.  While the nomenclature for the claimed disability 
has changed slightly, the veterans current claim is, in 
substance, the same as that considered in the 1981 rating 
decision.  See Ashford v. Brown, 10 Vet. App. 120 (1996) (a 
change in the nomenclature used in a claim does not 
constitute a new claim); but cf. Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (holding that a claim based on a new 
diagnosis is a new claim).  The ROs decision on the merits, 
implicitly found that new and material evidence had been 
submitted to reopen the claim.  The United States Court of 
Veterans Appeals (Court) and United States Court of Appeals 
for the Federal Circuit, have held that the Board is under a 
legal duty to make its own determination, regardless of 
decisions of the RO, as to whether new and material evidence 
has been submitted to reopen the claim.  Barnett v. Brown, 8 
Vet. App. 1 (1995), affd 83 F.3d 1380 (Fed.Cir. 1996).  The 
issue for appellate consideration before the Board is whether 
new and material evidence sufficient to reopen the veterans 
claim of entitlement to service connection for PTSD has been 
submitted.  Only if the Board finds new and material evidence 
may it properly address the merits of the decision.


FINDINGS OF FACT

1.  The veterans service-connected gastrointestinal 
disability, currently diagnosed as Crohns disease, is 
manifested by chronic diarrhea, frequently alternating with 
constipation, constant abdominal distress, and occasional 
fecal leakage, without malnutrition, only fair health during 
remissions, or fairly frequent involuntary bowel movements.

2.  In a rating decision of June 1981, the RO denied the 
claim for service connection for delayed stress syndrome.

3.  The evidence submitted since the ROs June 1981 
disallowance is new and material.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
gastrointestinal disorder, currently diagnosed as Crohns 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.20, 4.114 Diagnostic Codes 7319, 
7323, 7332 (1998).

2.  Evidence received since the ROs June 1981 denial is new 
and material; and the claim is reopened. 38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for a Gastrointestinal Disorder
Currently Diagnosed as Crohns Disease

Upon review of the record, the Board concludes that the 
veterans claim for increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632;  see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The Board also finds 
that the veterans claims for increased ratings have been 
adequately developed for appellate purposes by the RO and  
that a decision may be rendered without the case being 
remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VAs Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Evidence

The veteran was granted service connection for giardiasis in 
a rating decision dated May 1977 and assigned a 30 percent 
disability rating.  He had been diagnosed with that disorder 
while admitted to a VA hospital in January 1976.  The 
veterans disability was reevaluated at 10 percent disabling 
beginning in June 1981.  At that time, the veteran had bouts 
of diarrhea four to five times per year, lasting about two 
weeks.  The veterans weight was stable, and he was well 
developed, and well nourished, in no distress.  The veterans 
giardiasis was evaluated noncompensably beginning in May 
1983.

The veterans irritable bowel syndrome was found to be 
service-connected in June 1993 based upon VA outpatient 
reports dated in February and March 1993. 

At a hearing before a hearing officer at the RO in April 
1994, the veteran testified that his gastrointestinal 
disability was productive of diarrhea and cramps.  He stated 
that the cramps often made him double over.  He further 
stated that during an attack he would have to use the 
bathroom every 15 or 20 minutes.  The most recent attack had 
occurred approximately a week before the hearing.  Prior to 
that attack, his last attack had occurred within the previous 
two to three weeks.  He noted that he had been well three or 
four times in the last four or five months, and the rest of 
the time he had been sick.

The veteran testified that when sick, he experienced a steady 
state of diarrhea with cramps.  The veteran also stated that 
he had repeatedly been unable to reach a bathroom before 
experiencing a bowel movement.  He testified that these 
episodes caused extreme embarrassment.  He recalled that they 
had occurred at least eight times over the previous six 
months.  The veteran reported that he was not seeking 
treatment because he had been told by the VA that there was 
nothing he could do about it.  The veteran stated that he had 
not lost weight due to his gastrointestinal condition since 
the 1970s.  After he ate something, it took approximately 20 
minutes to go through his system.  He reported that he had 
never passed blood, and was not anemic.

The veteran reported that he had primarily been employed in 
temporary jobs.  He was frequently unable to work because of 
diarrhea.  The veteran also noted that he was severely 
limited in his social life. 

A general medical examination was conducted in June 1995. The 
examiner reviewed records from the Dallas VA Medical Center 
and previous VA examinations.  The veteran complained of 
symptoms of alternating diarrhea with normal bowel movements, 
but no blood.  He had had numerous barium enemas, all 
reported as normal.  The assessment had reportedly been 
irritable bowel syndrome.  The veteran complained that he had 
been experiencing diarrhea and cramping over the previous 
four to five months, and had soiled his pants on several 
occasions.  The veteran had not experienced any weight loss.  
He reported that the episodes of diarrhea where often related 
to stress, and might last three or four days at a time.

At the time of the examination, the veteran stated that two 
weeks out of four he experienced frequent watery stools.  On 
the other two weeks of the month, the stools were formed and 
might occur twice in 24 hours.  He reported that when he was 
having diarrhea, he had a bowel movement every 15 minutes, 
for perhaps two days before it slowed down.  The veteran 
had not noticed any blood.  The veteran did have lower 
abdominal cramping pain not relieve by having a bowel 
movement.  The veteran claimed he might soil his clothing 
three to four times during the year.  The examiner noted 
there had been no weight loss, in fact, the veteran stated he 
had gained fifty pounds in the past three years.  

On physical examination, the veteran was five feet eleven 
inches tall and weighed 249 pounds.  He was described as 
quite obese.  There was slight tenderness over both lower 
quadrants of the abdomen.  The diagnosis was irritable bowel 
syndrome manifested by intermittent diarrhea, and lower 
abdominal cramping.  A barium enema performed at that time 
showed minimal sigmoid diverticulosis, otherwise normal.

VA treatment records dated from February 1995 to December 
1996 show treatment for Crohns disease, other 
gastrointestinal conditions, and conditions not currently at 
issue.  In September 1996, it was reported that the veteran 
had responded incompletely to medication for chronic 
diarrhea.  In December 1996, it was reported that the veteran 
continued to gain weight.

The veteran appeared for another personal hearing in December 
1997.  The veteran stated that he had been unable to hold a 
job because his gastrointestinal disorder would flare up and 
he would have to stay home.  He stated that he could not keep 
a job because he had to go to the bathroom ten to twenty 
times per day.  The veteran noted that after his initial 
diagnosis of Crohns and a new medication, his 
gastrointestinal symptoms had quieted down.  However, in 
the previous two months, these symptoms had begun again.  In 
addition to diarrhea, the veteran reported that he had cramps 
and gas, alternating with constipation.

VA outpatient treatment records dated from February to 
December 1997, show that in June 1997, the veteran was noted 
to weigh 255.9 pounds.  His Crohns disease was reported to 
be under control.  

The veteran underwent VA examination in January 1998.  The 
veteran was noted to be taking the proper medication for 
Crohns disease.  The medication was noted to help but not 
cure his condition.  The veteran still had abdominal 
distention, pain, cramping, watery stool, and diarrhea 
sometimes, but was better.  The veteran was also noted to 
have a large hiatal hernia and reflux disease.

On physical examination the veteran was again described as 
obese.  He had not lost any weight,  although it was noted 
that he had been a little bit heavier than 235 pounds 
(The veteran had been noted to weigh 235 pounds on a 
psychiatric examination conducted the day of the 
gastrointestinal evaluation).  The veteran had generalized 
tenderness in his abdomen, and was particularly tender over 
the left lower quadrant and sigmoid colon.  He was somewhat 
tender in the left upper quadrant and in the right lower 
quadrant.  No masses were felt and no hernias were present.  
Rectal examination was essentially unremarkable.  The 
diagnosis was Crohns disease, with ulceration of the colon, 
very active.

In a VA psychological report dated in April 1998, it was 
reported that the veteran had not been employed since January 
1997.  The psychologists attributed the difficulty in 
maintaining employment to psychiatric disabilities.

Analysis

The veterans service-connected gastrointestinal disorder is 
currently rated 30 percent disabling under diagnostic code 
(DC) 7323 for ulcerative colitis.  38 C.F.R. § 4.114 DC 7323 
(1998).  The next higher evaluation, 60 percent, requires 
severe ulcerative colitis with numerous attacks per year, and 
malnutrition, and with health being only fair during 
remissions.  A 100 percent evaluation is provided where the 
condition is pronounced with marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscesses.

Although the veteran has reported frequent attacks, he has 
not reported, nor do any of the examiners report, any 
malnutrition as is required for a 60 percent rating pursuant 
to DC 7323.  The veteran has been noted, in fact, to be 
obese.  Given his weight gain, and the lack of any reported 
health complications between attacks, the Board cannot 
conclude that he is in only fair health between attacks.  The 
veterans testimony is that he is able to work and travel 
fairly normally between attacks.

On the basis of the functions affected, anatomical 
localization, and symptomatology, the veterans disability 
could be evaluated under the provisions of DC 7319, for 
irritable colon syndrome.  38 C.F.R. § 4.114 DC 7319.  The 
highest rating available under that code, however, is the 
current 30 percent.  Under that diagnostic code a 30 percent 
evaluation is provided for severe irritable colon syndrome; 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.

Given the veterans reported episodes of soiling his pants, 
he could be rated by analogy to DC 7332, for impairment of 
sphincter control.  However, even a 30 percent rating under 
that code requires wearing a pad due to occasional 
involuntary bowel movements.  There is no evidence of record 
that indicates the veteran has been forced to wear a pad.  A 
60 percent rating requires extensive leakage and fairly 
frequent involuntary bowel movements.  The veterans reports 
of soiling his pants several times in a year are not 
consistent with fairly frequent involuntary bowel movements.  
The Board also notes that the veteran has not reported such 
incidents have not been reported in the most recent VA 
treatment records or on the most recent VA examination in 
January 1998.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VAs 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Boards failure to so refer to 
such officials constituted harmless error.  The Court has not 
read the regulation as precluding the Board from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337, 338 (1996).  The question of an extra-
schedular rating is a component of the appellant's claim for 
an increased rating, Floyd, 9 Vet. App. at 96.  In the 
instant case the RO considered the applicability of § 3.321.  
Therefore, consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

With regard to the applicability of the extra-schedular 
criteria to the veterans case, the Board notes that the 
veteran has not required any recent periods of 
hospitalization for Crohns disease.  Accordingly, it cannot 
be said that the disease has required frequent periods of 
hospitalization.  The veteran has testified that he has been 
forced to loose time from work due to diarrhea.  However, it 
has been reported that his Crohns disease is under control.  
Even when experiencing lost time from work due to diarrhea, 
the veteran was apparently able to maintain that employment.  
More recently the veteran has reported that the 
gastrointestinal disability has prevented him from being 
employed.  However, his difficulties in maintaining 
employment have been attributed by psychologists to 
psychiatric disability, rather than the gastrointestinal 
disability.  The Board finds the opinions of the medical 
professionals to be more persuasive than that of the veteran.  
The opinion of the medical professionals is supported by the 
fact that the veteran has become unemployed during a period 
when his Crohns disease was reported to be under control and 
to have been partially helped by medication.  The Board does 
not find that the service-connected gastrointestinal 
disability causes marked interference with employment.  
Therefore, referral of the claim for consideration of an 
extra-schedular evaluation is not warranted.

The Board is unable to find a basis for granting an increased 
evaluation for Crohns disease.  

Service Connection for PTSD

New and Material Evidence  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998). If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (West 1991).

A two-step analysis is conducted under 38 U.S.C. § 5108. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material. Second, if the evidence is new and material, the 
Board must reopen the claim and review all the evidence of 
record to determine the outcome of the claim on the merits. 
The first step involves two questions: (1) Is the newly 
presented evidence new (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it probative of the issues at hand? Evans v. Brown, 9 
Vet. App. 273 (1996).  A third requirement for reopening 
imposed by the Court, that the evidence create a reasonable 
possibility of changing the outcome, has been invalidated by 
the United States Court of Appeals for the Federal Circuit. 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998). 
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand. The evidence is new. Godwin v. 
Derwinski, 1 Vet. App. 419 (1990).  The Court has defined 
material evidence as that which is relevant and probative of 
the issue at hand. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Eligibility for a PTSD service-connection award requires 
(1) [a] current, clear medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen (Douglas) v. Brown, 10 
Vet.App. 128, 138 (1997); 38 C.F.R. § 3.304(f)

For purposes of determining whether new and material evidence 
has been submitted, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record demonstrates that the RO denied 
service connection for delayed stress syndrome in June 1981. 
Evidence at that time included the veterans service medical 
records; VA examination reports and VA outpatient treatment 
records.

In denying service connection for delayed stress syndrome, 
the RO found that there was no evidence of delayed stress 
syndrome.  Since that decision, VA treatment records that 
show diagnoses of PTSD have been made part of the record.  In 
addition, the veteran has submitted testimony and statements 
regarding in service stressors, and documentary evidence 
supporting those stressors.

The Board is of the opinion that the veteran has submitted 
evidence that is new and material to warrant the reopening of 
his claim of service connection for PTSD.  The veteran has 
presented competent evidence of current diagnoses of PTSD.  
Other evidence, added to the veterans claims folder since 
the June 1981 decision contradicts this evidence.  However it 
is presumed to be true for purposes of reopening the claim.  
The current diagnoses of PTSD are probative of the specified 
basis for the prior denial.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claim is 
reopened. 


ORDER

The claim of entitlement to an increased evaluation for a 
gastrointestinal disorder, currently diagnosed as Crohns 
disease is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

REMAND

Earlier Effective Date

As noted in the Introduction to this decision, the effective 
date of the veterans 30 percent rating for irritable bowel 
syndrome with history of giardiasis was the subject of a 
notice of disagreement.  No statement of the case was issued 
with respect to the issue of an earlier effective date.  
Therefore the Board cannot adjudicate that claim at this 
point.  38 C.F.R. § 20.200 (1998) (an appeal consists of a 
timely notice of disagreement followed by a statement of the 
case and a timely substantive appeal); see Black v. Brown, 10 
Vet. App. 279, 284 (1997) (agreeing with Board determination 
that it did not have jurisdiction over RO decisions with 
which the veteran had expressed disagreement, but which had 
not otherwise been developed for appeal).  However, the 
notice of disagreement initiated the appeals process, and the 
Board is not free to ignore the pending claim.  

Service Connection for PTSD

The Board notes that the record contains diagnoses of PTSD 
from several VA health care providers.  In an attempt to 
confirm the diagnosis of PTSD, the veteran has undergone 
several VA compensation examinations.

Most recently, the veteran was examined in July 1998, by a 
panel of three VA psychiatrists.  That panel found that the 
veteran did not fulfill the DSN4 [sic] criteria for 
stressors nor the symptom cluster that follows that pattern.  
He complained of nightmare, which appear along with the 
depression as well as other illnesses.  He [did not] fit the 
pattern of course, of PTSD.  An addendum was submitted by 
one of the three panel members noting that the veterans 
stressor did not fulfill the DSM-IV criteria that the 
traumatic stressor be of a life-threatening nature, or above 
and beyond normal experience.  Also, the veteran [did] not 
meet criteria for sufficient symptoms in the symptom 
clusters, primarily complaining of nightmares.

As the Court explained in Cohen, the DSM-III-R PTSD criteria 
state that an essential feature of a diagnosis of PTSD is the 
development of characteristic symptoms following an event 
that is outside the range of usual human experience and that 
would be markedly distressing to almost anyone, e.g., serious 
threat to ones life or physical integrity; . . . or seeing 
another person seriously injured or killed as the result of 
an accident or physical violence. DSM-III-R at 247-48.  
However, the diagnostic criteria for a stressor now in effect 
for VA adjudication under DSM-IV differ substantially from 
those in DSM-III-R.

Under DSM-IV, there is no longer the requirement that the 
stressor be outside the range of usual human experience 
and be markedly distressing to almost anyone. DSM-III-R 
at 247-48; see DSM-IV at 427-28; VAOPGCPREC 10-95 ([T]he 
criteria for [PTSD] have been significantly revised in DSM-
IV. The DSM-III requirement that the psychologically 
traumatic event or stressor be one `that would evoke 
significant symptoms of distress in almost everyone has been 
deleted, and DSM-IV instead requires that the persons 
response to the stressor involve intense fear, helplessness, 
or horror.). The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and (2) the persons response [must have] involved 
intense fear, helplessness, or horror. DSM-IV at 427-28.  
These criteria are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individuals actual experience and response).  Cohen, 10 Vet. 
App. 140-41 (1998) (emphasis added).

[I]f the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis  38 C.F.R. § 4.126 
(1998).

The Board notes that the veteran has reported that his 
stressor consists of serving on a base in Vietnam that was 
regularly shelled.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) has reported that the 
veterans base in Vietnam underwent such attacks while he was 
stationed there.

In similar circumstances the Court has held that remand is in 
order for consideration of the DSM-IV criteria.  See 
Henderson v. West, No. 95-310 (U.S. Vet. App. Nov. 10, 1998); 
Cohen.

Therefore, the veterans claims are remanded for the 
following action:

1.  The RO should request that the 
veteran submit a detailed account of all 
his claimed stressors.  The RO should 
stress to the veteran that in order to 
obtain additional supporting evidence, a 
specific date and location for any 
claimed stressor should be supplied, as 
well as names or other identifiers of 
individuals involved.

2.  If the veteran responds to the 
request for additional information, the 
RO should review the information as well 
as information supplied by the service 
department as to the unit to which he was 
assigned while in Vietnam.  The RO should 
submit any statements supplied by the 
veteran with a request to USASCRUR for 
further documentation or confirmation 
regarding the veterans claimed 
stressors.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
If feasible the examination should be 
conducted by a board of three 
psychiatrists, who have not previously 
examined the veteran. The purpose of the 
examination is to determine the nature, 
severity, and etiology of any psychiatric 
disability that may be present.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to completion of the 
examination.  All indicated diagnostic 
studies should be conducted.  If PTSD is 
diagnosed, then the examiners should 
specify the stressors supporting that 
diagnosis.  Any opinion expressed must be 
accompanied by a complete rationale, 
including review of the veterans medical 
history.  The report of the examination 
should be associated with the veterans 
claims folder.

4.  If the examiners diagnose PTSD on the 
basis of an inservice stressor for which 
there is no credible supporting evidence, 
and for which the RO has not previously 
sought such evidence, the RO should 
undertake appropriate development to 
obtain credible supporting evidence for 
the claimed stressor.  This development 
may include requests for additional 
information from the veteran and 
USASCRUR.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

7.  With regard to the veterans claim 
for an earlier effective date for a 30 
percent rating for his gastrointestinal 
disorder, currently diagnosed as Crohns 
disease, the veteran and representative, 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  Only if the veteran files a 
timely substantive appeal should the 
veterans claim be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
